Citation Nr: 1103276	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as an undiagnosed illness as the 
result of service in Southwest Asia.  

2.  Entitlement to service connection for migraine headaches, to 
include as an undiagnosed illness and as a result of exposure to 
toxic substances as the result of service in Southwest Asia.

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to August 
1979 and from January 1991 to April 1991.  The Veteran's 
discharge documents show that he served in Bahrain in support of 
Operation Desert Shield/Storm from January 23, to April 10, 1991.  
Service personnel records reflect that he retired from the US 
Navy Reserves in March 1996.  He had additional periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  This matter was last before the Board in 
November 2009.  

In its November 2009 decision, the Board reopened the Veteran's 
claims for service connection of bilateral knee pain and CFS and 
remanded them for further development.  The Board also remanded 
the claim for service connection of migraine headaches.  
Following the Board's remand, the RO granted the Veteran's claim 
for service connection of degenerative joint disease of the right 
knee.  Thus, the claim has been recharacterized to address only 
the left knee.

The the issue of entitlement to service connection for 
hypothyroidism has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it and it is REFERRED to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for CFS and a 
left knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

There are no objective signs of the Veteran's claimed headaches 
or any correlated clinical diagnosis relative to these claimed 
symptoms, and the Veteran's self-reported headaches have never 
been manifested by prostrating attacks.


CONCLUSION OF LAW

Migraine headaches were not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.311, 3.317, 4.20, 4.124a, Diagnostic Code 8100 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in March 2006.

VA has obtained the Veteran's service treatment records and VA 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations and obtained medical opinions as to 
the etiology and severity of his claimed migraine headaches.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examination and opinion obtained in this case are adequate.  They 
are predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the service connection 
issue addressed in this decision has been met.  38 C.F.R. § 
3.159(c)(4).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

In the present case, the Veteran has contended that he suffers 
from a disability that is a manifestation of an undiagnosed 
illness resulting from his service in the Persian Gulf War.  With 
regard to such claims, in November 1994, Congress enacted the 
Persian Gulf War Veterans' Benefits Act, as title I of Public Law 
No. 103-446.  That statute, in part, added a new section 1117 to 
title 38, United States Code, authorizing VA to compensate any 
Persian Gulf Veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to review 
any credible scientific or medical evidence, the historical 
treatment afforded other diseases for which service connection is 
presumed, and other pertinent circumstances regarding the 
experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' 
Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which 
defined qualifying Gulf War service, established the presumptive 
period for service connection, and denoted a broad but non-
exclusive list of signs and symptoms which may be representative 
of undiagnosed illnesses for which compensation may be paid.  In 
the original version of 38 C.F.R. § 3.317, the presumptive period 
during which a Veteran had to experience manifestations of a 
chronic disability was two years after the date on which he/she 
last performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published an 
interim rule which extended the presumptive period to December 
31, 2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public Law 
No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for manifestations 
of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended 
various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of 
the VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf Veterans to 
include "a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms," as well as "[a]ny diagnosed illness that the 
Secretary determines in regulations ... warrants a presumption of 
service-connection."

The VEBEA also codified, in statute, with slight modification, 
the non-exclusive list of signs or symptoms recognizable under 38 
C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to 
include "(2) Unexplained rashes or other dermatological signs or 
symptoms" and "(3) Headache."  In addition, the VEBEA extended 
the presumptive period, during which an undiagnosed illness must 
be manifested to the requisite 10 percent degree, to December 31, 
2006.  The changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  The presumptive period has since 
been extended to December 31, 2011.  To afford the Veteran the 
maximum benefit of the law, to whatever extent those changes are 
pertinent to the issues in this case, the Board will consider 
both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present 
some evidence (1) that he or she is a Persian Gulf Veteran; (2) 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed in 
paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a) (2010); see 
Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs 
or symptoms" need not be shown by medical evidence; however, the 
regulation does specifically require some "objective 
indication" of disability.  See 38 C.F.R. § 3.317(a) (2010).  
Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical, indicators that are 
capable of independent verification."  38 C.F.R. 3.317(a)(2) 
(2010); Neumann, supra.  Thus, although medical evidence of signs 
or symptoms is clearly not required to grant a claim, the 
regulation does require that there be some objective, 
independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(2010).  The Veteran's military records document that he served 
in Southwest Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (specifically addressing claims based on ionizing radiation 
exposure).  Thus, the presumption is not the sole method for 
showing causation.  However, as noted above, where the issue 
involves a question of medical diagnosis or causation, as 
presented here, a claimant must establish the existence of a 
disability and a connection between the Veteran's service and the 
disability.

Effective October 7, 2010, VA made some technical revisions to 38 
C.F.R. § 3.317 to remove a potential source of confusion and to 
more effectively implement Congress's intent as expressed in 
38 U.S.C. § 1117.  Specifically, VA amended § 3.317(a)(2)(i)(B) 
to clarify that chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome are examples of medically unexplained 
chronic multisymptom illnesses and do not reflect an exclusive 
list of such illnesses.

Additionally, the amendment removed § 3.317(a)(2)(i)(B)(4) which 
reserved to the Secretary the authority to determine whether 
additional illnesses are "medically unexplained chronic 
multisymptom illnesses" as defined in paragraph (a)(2)(ii).  VA 
removed this provision to provide VA adjudicators the authority 
to determine on a case-by-case basis whether additional diseases 
meet the criteria of paragraph (a)(2)(ii).  

The amendment also revised § 3.317(a)(2)(ii) to add diabetes and 
multiple sclerosis as examples of chronic multisymptom illnesses 
of partially understood etiology and pathophysiology that are not 
considered medically unexplained chronic multisymptom illnesses.  

These amendments are applicable to claims pending before VA on 
October 7, 2010, as well as to claims filed with or remanded to 
VA after that date. 

The Veteran contends that he has migraine headaches due to an 
undiagnosed illness stemming from his service in Southwest Asia.  
As mentioned above, in order to obtain a grant of service 
connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
a Veteran needs to present some evidence (1) that he or she is a 
Persian Gulf Veteran; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a); 
see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

The Veteran also claims that he has disability due to exposure to 
depleted uranium, particularly during his service in Southwest 
Asia during the Persian Gulf War.  Service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service-connected 
when specific to radiation-exposed veterans, such as a veteran 
who was present at Hiroshima or Nagasaki during specific periods 
of time.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
for radiation exposed veterans, certain "radiogenic diseases," 
may be service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) when 
it is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a result 
of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

When a claim is based on a disease other than one of those listed 
in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311, provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

For radiation presumptive service connection purposes pursuant to 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who, while serving on active duty or on active duty for 
training or inactive duty training, participated in a 
"radiation-risk activity."  "Radiation-risk activity" means 
(A) onsite participation in a test involving the atmospheric 
detonation of a nuclear device, (B) the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, (C) 
internment as a prisoner of war in Japan during World War II, (D) 
service in which the service member was, as part of his or her 
official military duties, present during a total of at least 250 
days before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, 
or the area identified as K25 at Oak Ridge, Tennessee, and (E) 
service in a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for inclusion 
as a member of the Special Exposure Cohort under section 3621(14) 
of the Energy Employees Occupational Illness Compensation Program 
Act of 2000.  38 C.F.R. § 3.309(d)(3)(ii).

Factual Background

Concerning the claims for service connection of migraine 
headaches, to include as the result of exposure to toxic 
substances in Southwest Asia, the Veteran's service treatment 
records show no complaints of or treatment for headaches, 
including migraines during his period of service in Southwest 
Asia, or during any period of active service for that matter.

The Veteran did not undergo a full entrance or discharge physical 
examination for his period of service in Southwest Asia.  Rather, 
the medical records reference a 1988 periodic physical 
examination report and note that the Veteran had undergone no 
significant changes in his physical condition since that 
examination.  Similarly, at discharge, in April 1991, the record 
shows he was considered fully qualified for separation, noting 
only an upper respiratory infection that was resolved. 

A February 1993 treatment note from the VA Medical Center (VAMC) 
notes that the Veteran was a Persian Gulf War Veteran and had 
recently been seen at triage.  At this time, the Veteran 
complained of frequent headaches and fatigue.  He was assessed as 
stable at this time and a CT of the Brain was recommended.  It 
appears that the Veteran failed to report for his appointments 
thereafter in this regard.  

Of record is a February 1995 Persian Gulf Registry Code Sheet 
along with a report of medical examination in this regard.  The 
examination report notes that the Veteran served for 3 months in 
the Gulf with the U.S. Navy, during which time he was exposed to 
oil and smoke.  The Veteran also reported that he may have been 
near depleted uranium, particularly when he was in the proximity 
of a SCUD missile attack and that he was given various 
immunizations, including for anthrax, while stationed in the 
Persian Gulf.  He gave a history of occasional headaches.  

In September 1997 the Veteran was provided a VA general medical 
examination.  The report of this examination notes that the 
Veteran served in the Persian Gulf from January to May 1991 in 
Bahrain as an electrician.  At this time, the Veteran expressed 
his concern over the numerous vaccines he received in connection 
with his deployment, including the anthrax vaccine.  He related 
that a lot of his friends with whom he served at this time had 
become "sick as well."  He reported a history of headaches that 
had "calmed down" and which had been "a lot worse."  The 
Veteran was unsure of the cause of his headaches and "why he 
[was] feeling this way since he came back."  Examination showed 
that cranial nerves II through XII were grossly intact, as was 
sensory motor and cerebellar function.  Deep tendon reflexes were 
2+.  Headaches, intermittent, chronic, were assessed.  

Also in September 1997 the Veteran was afforded a VA psychiatric 
examination.  The report of this examination documents that the 
Veteran was then requesting evaluation for symptoms of an 
undiagnosed mental illness.  He reported that when he first came 
back from "Iran," that he had headaches, but that the headaches 
"seem[ed] to have disappeared."  The Veteran reported that his 
symptoms started right after his return from the Persian Gulf and 
that when he first came home he was told that his "red blood 
cells were dying," although recent blood testing was normal.  

The Veteran stated that he did not feel better "no matter what 
they say."  He related that prior to his deployment he was given 
a shot that he believed "was toxic in terms of side effects."  
He also related a history of being exposed to radiation, 
particularly due to his proximity to SCUD and Patriot missile 
attacks.  He also related a history of exposure to smoke and oil.  
He generally related his symptoms to these events.  No mental 
illness was assessed, but "chronic fatigue" was and the 
examiner concluded that the Veteran's "symptoms and complaints 
seem to be physiological by nature and part of an undiagnosed 
illness that began upon his return from the Persian Gulf War."  

Of record is an October 2006 report of private psychological 
evaluation from S.B., Ph.D, C.R.C.  At this time, the Veteran 
reported "a long history of psychological problems" dating back 
to his exposure to depleted uranium."  The Veteran offered a 
history of tiredness and fatigue after this exposure, as well as 
that "he continued to have symptoms ... [of] psychological 
impairments as well as for problems with his white cells and 
fatigue."  He also reported anxiety, depression, insecurity and 
health concerns, mainly due to cysts on his forehead and other 
parts of his body.  Dr. B. noted that the Veteran had a history 
of fatigue, sleepiness and concentration problems, as well as 
Major Depressive Disorder and Pain Disorder.  
Dr. B. noted that the Veteran was concerned about numerous health 
problems, including migraine headaches, which contributed to his 
depression.  Dr. B. stated that "[t]his [had] been occurring 
from the time of the Gulf War and, in fact, his situation is 
being reevaluated now by the VA because of his physical [and 
psychological problems]" for Veterans in general that were 
exposed to "this radiation."  Dr. B. examined the Veteran and 
diagnosed Major Depressive Disorder, chronic along with a pain 
disorder associated with his bilateral knee disabilities.

In June 2009 the Veteran submitted a statement outlining his 
assertions.  He related a history of being shown a movie prior to 
his deployment to the Persian Gulf that showed atomic testing and 
outlined the risks of disease and death related to radiation 
exposure.  The Veteran related a history of exposure to depleted 
uranium and posited that he had "Gulf War Syndrome," also 
referred to as "Genbaku Bura Bura Disease."  He also outlined a 
history of being given experimental shots and exposure to 
mosquitoes carrying the West Nile Virus.  He related that upon 
his return from the Gulf War that he was sick and that physical 
examination at discharge showed that his white blood cells were 
dying.  He outlined numerous physical problems, but did not 
reference headaches. 

Pursuant to the Board's remand, the Veteran was provided a VA 
examination in February 2010.  The examiner noted the Veteran's 
history of service in the Persian Gulf and the history provided 
by him.  The examiner noted that the Veteran had never been 
diagnosed having headaches by a medical doctor and that he had 
never been prescribed medication in this regard, but rather took 
over-the-counter analgesics.  The Veteran reported that his 
headaches were intermittent and less frequent in occurrence than 
they were previously.  The Veteran described headaches extremely 
short in duration that lasted 5 to 30 seconds once per month, 
which did not prevent him from remaining functional.  The 
examiner assessed intermittent headaches etiology unknown and 
concluded that in her medical opinion the Veteran's headaches 
were less likely than not related to the Veteran's service in 
Southwest Asia, including exposure to depleted uranium.  

Analysis

Initially, the Board points out that the regulatory provisions 
pertaining to presumptive service connection for radiogenic 
disease are inapplicable.  Headaches are not listed among the 
presumptive conditions.  See 38 C.F.R. § 3.311(b)(2).  
Accordingly, in the absence of a diagnosis of any radiogenic 
disease, presumptive service connection cannot be established.  

Likewise, although the Veteran asserts exposure to depleted 
uranium, a contention that the Board does not question, there 
appears no competent evidence showing that he has 
headaches/migraine headaches that are a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).  The Board notes that Dr. B.'s psychiatric 
report suggests that he concluded the Veteran's various maladies, 
including headaches, stemmed from exposure to toxic substances, 
including radiation; however, Dr. B.'s opinion stops a long way 
short of concluding that this is a radiogenic disease.  Moreover, 
the Board finds that the February 2010 VA opinion, which does not 
relate headaches to service, including exposure to depleted 
uranium, carries more weight, particularly as the Board favors 
the opinion of a medical doctor over that of a psychiatrist in 
assessing radiogenic disease.  A medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
Board is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Veteran's assertions carry no weight in this regard.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Accordingly, because the competent and probative 
evidence does not show that the Veteran has a radiogenic disease, 
claimed as migraine headaches, these regulatory provisions are 
inapplicable.  

The Veteran is also pursuing a claim for service connection of 
migraine headaches as due to undiagnosed illness related to his 
service in Southwest Asia.  The Board notes that at no time has 
the Veteran been formally diagnosed as having headaches, to 
include migraines.  Indeed, the Veteran has never pursued such a 
claim.  Accordingly, the theory of service connection on a direct 
basis cannot result in allowance of the benefit sought.  "In the 
absence of proof of a present disability, there can be no valid 
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection on a direct basis is therefore not 
established.  

However, the Veteran has competently described his headaches and 
headache is among the list of signs or symptoms of a medically 
unexplained illness.  38 U.S.C.A. § 1117.  He had service in 
Southwest Asia.  Thus, these regulations are in play.  

Nevertheless, the Board does not find that service connection for 
headaches as an undiagnosed illness is warranted.   The Board 
finds that the claim is not established because the Veteran's 
headaches of unknown etiology have not manifested to a 
compensable degree.  Although there is no diagnostic code 
directly pertaining to "headaches," the Veteran's headaches can 
be evaluated by analogy under the criteria pertaining to migraine 
headaches.  See 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100.  
In this regard the Veteran has only described having occasional 
intermittent headaches and most recently having only 5 to 30 
second headaches once per month that did not affect his ability 
to remain functional.  Thus, the Veteran's headaches have never 
manifested by any prostrating attacks.  Id.  Accordingly, the 
Board does not find that the Veteran's headaches, claimed as 
migraine headaches due to undiagnosed illness, have manifested to 
a compensable degree so as to warrant service connection under 
38 C.F.R. § 3.317.  

Alternatively, the Board also notes that although the Veteran has 
described having headaches, there appear no objective indications 
of any chronic disability.  The Veteran is certainly competent to 
describe headaches.  Jandreau, supra.  Nevertheless, at no time 
have the Veteran's complaints of headaches been objectively 
confirmed.  38 U.S.C.A. § 1117;  38 C.F.R. § 3.317.

The Veteran submitted numerous articles in support of his claim.  
The Board notes that, with regard to medical treatise evidence, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the 
present case, the evidence submitted by the appellant is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish the 
required medical nexus opinion or suggest that the Veteran's 
claimed disabilities are attributable to service.

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Here, crucially, the evidence which has been 
submitted by the Veteran is general in nature and does not 
specifically relate to the facts and circumstances surrounding 
the Veteran's particular case.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for migraine headaches.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for migraine headaches, to 
include as an undiagnosed illness and as a result of exposure to 
toxic substances as the result of service in Southwest Asia is 
denied.


REMAND

Concerning the claim for CFS, to include as an undiagnosed 
illness as the result of service in Southwest Asia, service 
treatment records show no complaints of or treatment for the 
claimed condition during his period of service in Southwest Asia, 
or during any period for that matter.  The Veteran did not 
undergo a full entrance or discharge physical examination for his 
period of service in Southwest Asia.  Rather, the medical records 
reference a 1988 periodic physical examination report and note 
that the Veteran had undergone no significant changes in his 
physical condition since that examination.  Similarly, at 
discharge, in April 1991, the record shows he was considered 
fully qualified for separation, noting only an upper respiratory 
infection that was resolved. 

A February 1993 treatment note from the VA Medical Center (VAMC) 
notes that the Veteran was a Persian Gulf War Veteran and had 
recently been seen in triage.  At this time, the Veteran 
complained of fatigue.  He was assessed as stable at this time 
and a CT of the Brain was recommended.  It appears that the 
Veteran failed to report for his appointments thereafter in this 
regard.  

Of record is a February 1995 Persian Gulf Registry Code Sheet 
along with a report of medical examination.  The examination 
report notes that the Veteran served for 3 months in the Gulf 
with the U.S. Navy, during which time he was exposed to oil and 
smoke.  The Veteran also reported that he may have been near 
depleted uranium, particularly when he was in the proximity of a 
SCUD missile attack and that he was given various immunizations, 
including for anthrax, while stationed in the Persian Gulf.  He 
complained of tiredness that began upon returning from the Gulf, 
as well as tiring easily. 

In September 1997 the Veteran was provided a VA general medical 
examination.  The report of this examination notes that the 
Veteran served in the Persian Gulf from January to May 1991 in 
Bahrain as an electrician.  At this time, the Veteran expressed 
his concern over the numerous vaccines he received in connection 
with his deployment, including the anthrax vaccine.  He related 
that a lot of his friends with whom he served at this time had 
become "sick as well."  He complained of feeling fatigued on a 
regular basis, as well as trouble sleeping.  

Also in September 1997 the Veteran was afforded a VA psychiatric 
examination.  The report of this examination documents that the 
Veteran was then requesting evaluation for symptoms of an 
undiagnosed mental illness.  At this time, the Veteran reported 
being fatigued most of the time.  The Veteran reported that his 
symptoms started right after his return from the Person Gulf .  
No mental illness was assessed, but "chronic fatigue" was 
assessed and the examiner concluded that the Veteran's "symptoms 
and complaints seem to be physiological by nature and part of an 
undiagnosed illness that began upon his return from the Persian 
Gulf War."  

In September 1997 the Veteran was seen at the VAMC with a chief 
complaint of increasing daytime somnolence associated with 
spouse-reported loud snoring and apneic episodes.  The Veteran 
reported that he fell asleep while driving a car and had been 
nicknamed "sleepy" at work.  He reported that these symptoms 
had increased over the past 2 years concomitant with a weight 
gain of 35 pounds.  The Veteran underwent a sleep study, which 
resulted in an impression of obstructive sleep apnea (OSA).  He 
was started on a Continuous Positive Airway Pressure (CPAP) 
device at this time. 

In December 1997 the Veteran was seen at the VAMC for a follow up 
regarding his OSA and use of the CPAP, particularly his 
intolerance thereto.  At this time, it was noted that the Veteran 
was "not exactly intolerant" to the CPAP, but rather reported 
that he wore it when going to bed and that he often awoke in the 
morning with the mask off of his face.  He reported in retrospect 
that he felt better when he used the mask and that he felt 
increased fatigue and sleepiness since stopping use of the CPAP.  
The note associated with this visit documents that the 
relationship between weight gain, snoring and daytime fatigue 
were discussed with the Veteran.  He was instructed that the CPAP 
was designed to give him short-term relief until he was able to 
lose weight.  He was instructed to use the CPAP to improve his 
daytime capacity.

In December 2000 the Veteran was once again seen at the VAMC.  
The note associated with this visit documents OSA and insomnia.  
At this time, the Veteran reported that his CPAP mask did not fit 
and that he had little relief from his insomnia with the use of 
trazodone.  

Of record is a September 2001 treatment note from the Patterson 
Medical Clinic.  This note documents that the Veteran presented 
complaining of chest pain and fatigue, inter alia, since the Gulf 
War.  The Veteran underwent a stress test and echocardiogram, 
which revealed only mild mitral insufficiency.  

In March 2006 the Veteran presented at the VAMC for a primary 
care visit.  At this time, he complained of sleep apnea, among 
other things.  He was alert and oriented times 3.  Sleep apnea 
was assessed and it was noted that the Veteran did not use his 
CPAP.  The Veteran was instructed on the effects of sleep apnea 
on the heart.  

Of record is an October 2006 report of private psychological 
evaluation from S.B., Ph.D, C.R.C.  At this time, the Veteran 
reported "a long history of psychological problems dating back 
to his exposure to depleted uranium."  The Veteran offered a 
history of tiredness and fatigue after this exposure, as well as 
that "he continued to have symptoms ... [of] psychological 
impairments as well as for problems with his white cells and 
fatigue."  He also reported anxiety, depression, insecurity and 
health concerns, mainly due to cysts on his forehead and other 
parts of his body.  Dr. B. noted that the Veteran had a history 
of fatigue, sleepiness and concentration problems, as well as 
Major Depressive Disorder and Pain Disorder.  Dr. B. noted that 
the Veteran was concerned about numerous health problems, 
including migraine headaches, which contributed to his 
depression.  Dr. B. stated that "[t]his [had] been occurring 
from the time of the Gulf war and, in fact, his situation is 
being reevaluated now by the VA because of his physical [and 
psychological problems]" for Veterans in general that were 
exposed to "this radiation."  Dr. B. examined the Veteran and 
diagnosed Major Depressive Disorder, chronic along with a pain 
disorder associated with his bilateral knee disabilities.

Further examination is necessary to decide this claim.  The 
evidence, as outlined above, suggests that the Veteran's fatigue 
is attributable to OSA and/or depression.  Yet, the evidence is 
unclear on this question.  In order to substantiate such a claim, 
such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a) (2010).  Dr. B.'s opinion 
suggests that the Veteran may have CFS or fatigue associated with 
his "bilateral knee disabilities."  As the United States Court 
of Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider 
only independent medical evidence to support its findings.  The 
Court stated that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Accordingly, an examination is 
necessary to decide this claim.  

Lastly, the Board notes that in its November 2009 remand the AOJ 
was ordered to further develop the claim for service connection 
of bilateral knee pain and readjudicate it.  In a September 2010 
rating decision, the AOJ granted entitlement to service 
connection for a right knee disability, but did not readjudicate 
the claim for service connection of a left knee disability.  It 
did not consider this claim or the February 2010 VA examination 
report in a Supplemental Statement of the Case (SSOC).  
Accordingly, the claim for entitlement to service connection for 
a left knee disability must be remanded for the issuance of a 
SSOC.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
by an appropriate medical professional to 
determine the nature and etiology of the 
Veteran's claimed CFS.  All indicated tests 
and studies should be conducted.
The claims file should be available for 
review by the examiner.  The examiner should 
obtain a complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his lay assertions 
and the pertinent medical evidence.  The 
examiner should note that the claims file has 
been reviewed.

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether CFS, 
or any fatigue, if diagnosed, is attributable 
to a clinical diagnosis, e.g. OSA or 
depression.  A clear rationale for all 
opinions would be helpful and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.  If the examiner is unable to reach an 
opinion without resort to speculation, he or 
she should explain the reason(s) for this 
inability and comment on whether any further 
tests, evidence or information would be 
useful in rendering an opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an SSOC 
and given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


